    Case 1:19-cr-10024-SOH Document 65              Filed 05/27/20 Page 1 of 2 PageID #: 174


                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

v.                                     Case No. 1:19-cr-10024-003

FELIX PEREZ VALLADARES                                                               DEFENDANT


                                              ORDER

          BEFORE the Court is the Motion for Detention Hearing filed herein by Defendant,

FELIX PEREZ VALLADARES. ECF No. 59. The Motion has been referred to the undersigned

for decision. ECF No. 62. A hearing was held on this Motion on May 27, 2020. 1 ECF No 63.

           Defendant appeared for an initial appearance on a criminal complaint for possession of

more than fifteen unauthorized access devices on October 28, 2019. ECF No. 7. The Defendant

waived the issues of probable cause and detention but reserved his rights on both issues. The

Defendant was indicted by a federal grand jury in a seven-count Indictment charging him with

violations of conspiracy and aiding and abetting in access device fraud, aggravated identity theft,

and possession of access-device making equipment. ECF No. 12. The Defendant appeared for

arraignment on December 4, 2019 and entered a plea of not guilty. ECF No. 22. He again waived

a detention hearing.

          On May 19,2020, Defendant filed the instant Motion seeking release pending trial in this

matter. Before the hearing began on May 27, 2020, Government’s Counsel disclosed to the Court

and Defendant’s counsel its proposed exhibits, including an outstanding Order of Removal from

the United States Department of Homeland Security entered on September 26, 2006. Removal

was deferred by the Department of Homeland Security shortly after entry of the Order of Removal.



1
    The hearing was conducted by video conference with Defendant’s Written Consent. ECF No. 64.
                                                    1
Case 1:19-cr-10024-SOH Document 65                 Filed 05/27/20 Page 2 of 2 PageID #: 175


Based on the outstanding Order of Removal, Defendant, after consultation with Counsel, requested

he be allowed to withdraw his Motion for Detention Hearing. The Government had no objection.

Accordingly, the Court finds as follows:

       IT IS ORDERED the Motion for Detention Hearing filed herein by Defendant (ECF No.

59) is DENIED without prejudice to refiling. Defendant shall remain in the Custody of the United

States Marshal pending trial.

       SIGNED this 27th day of May 2020.


                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     U.S. MAGISTRATE JUDGE




                                               2
